


Exhibit 10.4
GLOBAL PAYMENTS INC.


FORM OF PERFORMANCE UNIT AWARD CERTIFICATE


Non-transferable




G R A N T T O
 
(“Grantee”)



by Global Payments Inc. (the “Company”) of Performance Units (the “Performance
Units”) representing the right to earn, on a one-for-one basis, shares of the
Company’s no par value common stock (“Shares”), pursuant to and subject to the
provisions of the Global Payments Inc. 2011 Incentive Plan (the “Plan”) and to
the terms and conditions set forth on the following pages of this award
certificate (the “Certificate”).


The target number of Shares subject to this award is ____ (the “Target Award”).
Depending on the Company’s year over year Annual Adjusted Cash EPS Growth over
the Performance Period (each as defined herein), Grantee may earn ___% to ___%
of the Target Award, in accordance with the matrix attached hereto as Exhibit A
and the terms and conditions of this Certificate.


By accepting this Award, Grantee shall be deemed to have agreed to the terms and
conditions of this Certificate and the Plan.


IN WITNESS WHEREOF, Global Payments Inc., acting by and through its duly
authorized officers, has caused this Certificate to be executed.






Global Payments Inc.




By: ____________________________________________
Its: Authorized Officer
Grant Date:
Grant Number:


Accepted by Grantee: __________________________
 
 













--------------------------------------------------------------------------------




TERMS AND CONDITIONS
1.    Defined Terms. Capitalized terms used herein and not otherwise defined
shall have the meanings assigned to such terms in the Plan. In addition, for
purposes of this Certificate:


(i) “Conversion Date” means July 30, 2018, provided that the Committee has
previously certified the Company’s year over year Annual Adjusted Cash EPS
Growth, as more fully described in Exhibit A hereto.


(ii) “Performance Period” means the three year period beginning on June 1, 2015
and ending on May 31, 2018.


(iii) “Performance Multiplier” means the percentage, from ___% to ___%, that
will be applied to the Target Award to determine the number of Performance
Awards that will convert to Shares on the Conversion Date, as more fully
described in Exhibit A hereto.


2.    Performance Units. The Performance Units have been credited to a
bookkeeping account on behalf of Grantee. The Performance Units will be earned
in whole, in part, or not at all, as provided on Exhibit A attached hereto. Any
Performance Units that fail to vest in accordance with the terms of this
Certificate will be forfeited and reconveyed to the Company without further
consideration or any act or action by Grantee.


3.     Conversion to Shares. Except as otherwise provided in Section 4 below,
100% of the Performance Units that are earned based on performance will be
converted to actual unrestricted Shares (one Share per vested Performance Unit)
on the Conversion Date. These shares will be registered on the books of the
Company in Grantee’s name as of the Conversion Date and stock certificates for
the Shares shall be delivered to Grantee or Grantee’s designee upon request of
the Grantee.


4.    Termination of Employment. If Grantee’s employment is terminated during
the Performance Period, the following provisions of this Section 4 shall govern
the vesting of the Performance Units:


(i) Death or Disability. If Grantee’s employment is terminated by reason of
death or Disability, the number of Performance Units earned shall be determined
at the end of the Performance Period based on actual performance as of the end
of the Performance Period.


(ii) Any Other Reason. If Grantee’s employment is terminated for any other
reason, all of the Performance Units shall be forfeited; provided, however, that
in the case of Grantee’s Retirement or a termination of Grantee’s employment by
the Company without Cause or by Grantee for Good Reason, the Committee may, but
shall not be required to, determine that some or all of the Performance Units
shall be earned at the end of the Performance Period based on actual performance
as of the end of the Performance Period.


5.    Restrictions on Transfer and Pledge. No right or interest of Grantee in
the Performance Units may be pledged, encumbered, or hypothecated or be made
subject to any lien, obligation, or liability of Grantee to any other party
other than the Company or an Affiliate. The Performance Units may not be sold,
assigned, transferred or otherwise disposed of by Grantee other than by will or
the laws of descent and distribution.


6.    Restrictions on Issuance of Shares. If at any time the Committee shall
determine, in its discretion, that registration, listing or qualification of the
Shares underlying the Performance Units upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Performance
Units, stock units




--------------------------------------------------------------------------------




will not be converted to Shares in whole or in part unless and until such
registration, listing, qualification, consent or approval shall have been
effected or obtained free of any conditions not acceptable to the Committee.


7.    Limitation of Rights. The Performance Units do not confer to Grantee or
Grantee’s beneficiary, executors or administrators any rights of a shareholder
of the Company unless and until Shares are in fact issued to such person in
connection with the units. Nothing in this Certificate shall interfere with or
limit in any way the right of the Company or any Affiliate to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
in employment of the Company or any Affiliate.


8.    No Entitlement to Future Awards. The grant of the Performance Units does
not entitle Grantee to the grant of any additional units or other awards under
the Plan in the future. Future grants, if any, will be at the sole discretion of
the Company, including, but not limited to, the timing of any grant, the number
of units, and vesting provisions.


9.    Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the vesting or settlement of
the Performance Units. The withholding requirement may be satisfied, in whole or
in part, at the election of the Company’s general counsel, principal financial
officer or chief accounting officer, by withholding from the settlement of the
stock units Shares having a Fair Market Value on the date of withholding equal
to the minimum amount (and not any greater amount) required to be withheld for
tax purposes, all in accordance with such procedures as such officer
establishes. The obligations of the Company under this Certificate will be
conditional on such payment or arrangements, and the Company and, where
applicable, its Affiliates will, to the extent permitted by law, have the right
to deduct any such taxes from any payment of any kind otherwise due to Grantee.


10.    Amendment. The Committee may amend, modify or terminate this Certificate
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Performance Units hereunder had expired) on
the date of such amendment or termination.


11.    Plan Controls. The terms contained in the Plan shall be and are hereby
incorporated into and made a part of this Certificate and this Certificate shall
be governed by and construed in accordance with the Plan. Without limiting the
foregoing, the terms and conditions of the Performance Units, including the
number of shares and the class or series of capital stock which may be delivered
upon settlement of the Performance Units, are subject to adjustment as provided
in Article 15 of the Plan. In the event of any conflict between the provisions
of the Plan and the provisions of this Certificate, the provisions of the Plan
shall be controlling and determinative. Any conflict between this Certificate
and the terms of a written employment, key position, or change-in-control
agreement with Grantee that has been approved, ratified or confirmed by the
Committee shall be decided in favor of the provisions of such employment, key
position, or change-in-control agreement.


12.    Governing Law. This Certificate shall be construed in accordance with and
governed by the laws of the State of Georgia, United States of America,
regardless of the law that might be applied under principles of conflict of
laws. Grantee hereby agrees and submits to jurisdiction in the state and federal
courts of the State of Georgia and waives objection to such jurisdiction.


13.    Severability. If any one or more of the provisions contained in this
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Certificate will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.






--------------------------------------------------------------------------------




14.    Relationship to Other Benefits. The Performance Units shall not affect
the calculation of benefits under any other compensation plan or program of the
Company, except to the extent specially provided in such other plan or program.


15.     Clawback. Notwithstanding anything to the contrary in this Certificate,
the Plan, or any employment, key position, or change-in-control agreement with
Grantee, the award granted hereunder is subject to the provisions of the
following clawback policy established by the Committee prior to the grant of the
Performance Units hereunder. The Committee may seek to recoup all or any portion
of the value of any annual or long-term incentive awards provided to any current
or former executive officers in the event that the Company’s financial
statements are restated due to the Company’s material noncompliance with any
financial reporting requirement under the securities laws (the “Restatement”). 
The Committee may seek recoupment from any current or former executive officer
who received incentive-based compensation, granted after the date hereof, during
the three (3) year period preceding the date that the Company was required to
prepare the Restatement.  The Committee may seek to recover the amount by which
the individual executive's incentive payments exceeded the lower payment that
would have been made based on the restated financial results and the Committee
may determine whether the Company shall effect such recovery:  (i) by seeking
repayment from the executive; (ii) by reducing (subject to applicable law and
the terms and conditions of the applicable plan, program or arrangement) the
amount that would otherwise be payable to the executive under any compensatory
plan, program or arrangement maintained by the Company; or (iii) a combination
of foregoing.  The Grantee hereby acknowledges that this award is subject to the
foregoing policy and agrees to make any repayment required in connection
therewith.


16.    Notice. Notices and communications hereunder must be in writing and
either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to Global Payments Inc., 10 Glenlake Parkway, North Tower, Atlanta,
Georgia 30328; Attn: Corporate Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.
17.     Non-Competition and Non-Solicitation. As a condition of Grantee’s
receipt of this Award, Grantee agrees to the following restrictions. Grantee
acknowledges and agrees that as a result of Grantee’s employment with the
Company or an Affiliate, Grantee’s knowledge of and access to confidential and
proprietary information, and Grantee’s relationships with the Company’s or its
Affiliate’s customers and employees, Grantee would have an unfair competitive
advantage if Grantee were to engage in activities in violation of this
Agreement. Grantee also acknowledges and agrees that the covenants in this
Section 17 are necessary to protect the trade secrets of Company.
17.1    Non-Competition. During the term of Grantee’s employment and for a
period of twenty-four (24) months immediately following the termination of
Grantee’s employment for any reason, Grantee shall not, directly or indirectly,
seek or obtain any employment or independent contractor relationship with a
Competitor, or otherwise engage in Competitive Services, in the geographic area
in which the Company or an Affiliate conducts business, in which Grantee has
duties for (or provides services to) such Competitor that relate to Competitive
Services and are the same or similar to those services actually performed by
Grantee for the Company; provided, however, that (a) nothing in this Section
17.1 shall prohibit Grantee from acquiring or holding, for investment purposes
only, less than five percent (5%) of the outstanding publicly traded securities
of any corporation which may compete directly or indirectly with the Company or
an Affiliate; and (b) the time period of the non-compete in this Section shall
not be longer than the time period of the non-compete in a written employment
agreement between Grantee and the Company.
17.2    Non-Solicitation of Customers. During the term of Grantee’s employment
and for a period of twenty-four (24) months immediately following the
termination of Grantee’s employment for any reason, Grantee shall not, directly
or indirectly, on Grantee’s own behalf or on behalf of any other individual,
corporation, partnership, joint venture, limited liability company, association
or other entity or otherwise, solicit, divert or take away or attempt to solicit
divert or take away any Protected Customer for the purpose of providing or
selling Competitive Services; provided however, that the non-solicitation
restriction contained in this Section 17.2 shall only apply to those Protected
Customers (a) with whom Grantee, alone or in conjunction with others, had
business dealings




--------------------------------------------------------------------------------




with on behalf of the Company or an Affiliate during the twelve (12) month
period immediately preceding the termination of Grantee’s employment or any
earlier date of any alleged breach by Grantee of the restriction in Section 17.2
hereof, and/or (b) for whom Grantee was responsible for supervising or
coordinating the business dealings between the Company or an Affiliate and the
Protected Customer during the twelve (12) month period immediately preceding the
termination of Grantee’s employment or any earlier date of any alleged breach by
Grantee of the restriction in Section 17.2 hereof.
17.3    Non-Solicitation of Employees. During the term of Grantee’s employment
and for a period of twenty-four (24) months immediately following the
termination of Grantee’s employment for any reason, Grantee shall not, directly
or indirectly, on Grantee’s own behalf or on behalf of any other individual,
corporation, partnership, joint venture, limited liability company, association
or other entity or otherwise, solicit or induce any Protected Employee with whom
Grantee worked or otherwise had material contact with through employment with
the Company or an Affiliate to terminate his or her employment relationship with
the Company or an Affiliate or to enter into employment with any other
individual, corporation, partnership, joint venture, limited liability company,
association or other entity.
17.4    Definitions. For purposes of this Section 17, the following definitions
shall apply:
(a)    “Competitive Services” means services competitive with the business
activities engaged in by the Company or an Affiliate as of the date of
termination of Grantee’s employment for any reason or any earlier date of an
alleged breach by Grantee of the restrictions in Section 17 hereof, which
include, but are not limited to, the provision of products and services to
facilitate or assist with the movement in electronic commerce of payment and
financial information, merchant processing, merchant acquiring, credit and debit
transaction processing, check guarantee and verification, electronic
authorization and capture, terminal management services, purchase card services,
financial electronic data interchange, cash management services, and wire
transfer services.
(b)    “Competitor” means any individual, corporation, partnership, joint
venture, limited liability company, association, or other entity or enterprise
which is engaged, wholly or in part, in Competitive Services, including but not
limited to the following companies, all of whom engage in Competitive Services
(and all of their parents, subsidiaries, or affiliates who engage in Competitive
Services) and all of the successors in interest to any of the foregoing: TSYS
Acquiring Solutions, Chase Paymentech Solutions, First Data Corporation, Total
System Services, Inc., Vantiv, Wells Fargo Merchant Services, Heartland Payment
Systems, First National Merchant Solutions, RBS Lynk, TransFirst Holdings,
iPayment, BA Merchant Services, NPC, Elavon Merchant Services and Moneris
Solutions.
(c)    “Protected Customer” means any individual, corporation, partnership,
joint venture, limited liability company, association, or other entity or
enterprise to whom the Company or an Affiliate has sold or provided its products
or services, or actively solicited to sell its products or services, during the
twelve (12) months prior to termination of Grantee’s employment for any reason
or any earlier date of an alleged breach by Grantee of the restrictions in
Section 17 hereof.
(d)    “Protected Employee” means any employee of the Company or an Affiliate
who was employed by Company or an Affiliate at any time within six (6) months
prior to the termination of Grantee’s employment for any reason or any earlier
date of an alleged breach by Grantee of the restrictions in Section 17 hereof.
17.5    Rights and Remedies Upon Breach. Grantee agrees that, in the event that
Grantee breaches or threatens to breach the covenants set forth in Section 17
hereof, the Company shall be entitled to enjoin, preliminarily and permanently,
Grantee from violating or threatening to violate the covenants set forth in
Section 17 hereof and to have the covenants specifically enforced by any court
of competent jurisdiction, it being agreed that any breach or threatened breach
of the covenants would cause irreparable injury to the Company and that money
damages would not provide an adequate remedy to the Company. In addition, if the
Grantee breaches any of the covenants set forth in Section 17 hereof, all
unvested Shares covered by this Certificate shall be immediately forfeited. Such
forfeiture shall be in addition to any other right the Company may have with
respect to any such violation or breach.




--------------------------------------------------------------------------------




17.6    Severability. Grantee acknowledges and agrees that the covenants set
forth in Section 17 hereof are reasonable and valid in time and scope and in all
other respects and shall be considered and construed as separate and independent
covenants. If any portion of the foregoing provisions is found to be invalid or
unenforceable by a court of competent jurisdiction because its duration, the
territory, the definition of activities or the definition of information covered
is considered to be invalid or unreasonable in scope, the invalid or
unreasonable term shall be redefined, or a new enforceable term provided, such
that the intent of the Company and Grantee will not be impaired and the
provision in question shall be enforceable to the fullest extent of the
applicable laws.












































--------------------------------------------------------------------------------






EXHIBIT A


Grantee may earn a percentage of the Target Award based on the Company’s year
over year Annual Adjusted Cash EPS Growth for the Performance Period, as
follows:


A.
If FY 2016 Operating Income is zero or below, the Performance Multiplier will be
0% and all of the Performance Units will be forfeited to the Company without
further consideration or any act or action by Grantee.



B.
If FY 2016 Operating Income is above zero, the Performance Multiplier will be
___%, subject to the Committee’s discretion to determine that a lower
Performance Multiplier shall apply to this Award. In exercising such discretion,
the Committee shall consider and be guided by the Company’s year over year
Annual Adjusted Cash EPS Growth (as defined herein) based upon the following
Performance Matrices with respect to Annual Adjusted Cash EPS Growth for each of
FY 2016, 2017 and 2018.



Performance Matrix for FY 2016 Annual Adjusted Cash EPS Growth


Degree of Performance Attainment
Annual Adjusted Cash EPS Growth
Annual Multiple (1)
Maximum
___%
___%
Target
___%
___%
Threshold
___%
___%
Less than Threshold
Below ___%
___%

(1)
Payouts between performance levels will be determined based on straight line
interpolation.



Performance Matrix for FY 2017 Annual Adjusted Cash EPS Growth


Degree of Performance Attainment
Annual Adjusted Cash EPS Growth
Annual Multiple (1)
Maximum
___%
___%
Target
___%
___%
Threshold
___%
___%
Less than Threshold
Below ___%
___%

(1)
Payouts between performance levels will be determined based on straight line
interpolation.







--------------------------------------------------------------------------------




Performance Matrix for FY 2018 Annual Adjusted Cash EPS Growth


Degree of Performance Attainment
Annual Adjusted Cash EPS Growth
Annual Multiple (1)
Maximum
___%
___%
Target
___%
___%
Threshold
___%
___%
Less than Threshold
Below ___%
___%

(1)
Payouts between performance levels will be determined based on straight line
interpolation.



C.
The resulting Annual Multiples for each of FY 2016, 2017 and 2018 are averaged
together to determine the Performance Multiplier. For example:



•
If actual FY 2016 Annual Adjusted Cash EPS Growth results in an Annual Multiple
of ___%, actual FY 2017 Annual Adjusted Cash EPS Growth results in an Annual
Multiple of ___%, and actual FY 2018 Annual Adjusted Cash EPS Growth results in
an Annual Multiple of ___%, then the Performance Multiplier shall be ___%.



•
For the avoidance of doubt, no Performance Units shall be earned prior to the
Conversion Date.

 
D.
For purposes of this Certificate, the following terms shall have the following
meanings:

  
(1)
“FY 2016” or “2016 fiscal year” means the twelve month period commencing on June
1, 2015 and ending May 31, 2016.



(2)
“FY 2017” or “2017 fiscal year” means the twelve month period commencing on June
1, 2016 and ending May 31, 2017.



(3)
“FY 2018” or “2018 fiscal year” means the twelve month period commencing on June
1, 2017 and ending May 31, 2018.



(4)
“Annual Adjusted Cash EPS” means “diluted earnings per share” as described and
quantified in the Company’s fiscal 2016, 2017, and 2018 year-end earnings press
releases, respectively, except that for purposes of this Certificate, Annual
Adjusted Cash EPS shall exclude the after-tax impact of expenses associated with
share-based compensation and foreign currency exchange as calculated based on
foreign currency exchange rates established at the Grant Date of this Award.



(5)
“Annual Adjusted Cash EPS Growth” means the percentage increase in Annual
Adjusted Cash EPS for each fiscal year in the Performance Period. For purposes
of the 2016 fiscal year, the beginning point for measurement of Annual Adjusted
Cash EPS growth shall be actual Annual Adjusted Cash EPS for the 2015 fiscal
year. For purposes of the 2017 and 2018 fiscal years, the beginning point for
measurement of Annual Adjusted Cash EPS growth shall be actual Annual Adjusted
Cash EPS for the 2016 and 2017 fiscal years, respectively, as measured in
accordance with this Certificate.







--------------------------------------------------------------------------------




(6)
“FY 2016 Operating Income” means “operating income” as shown in the Company’s
Consolidated Statements of Income for the fiscal year ended May 31, 2016, as
filed with the Securities and Exchange Commission on the Company’s Form 10-K for
FY 2016, except that for the purpose of this Certificate, FY 2015 Operating
Income will be rounded up or down to the nearest whole million dollar level and
shall exclude the impact of restructuring, acquisition-related intangible
amortization expense, foreign exchange, and other non-recurring charges that are
specifically excluded from the calculation of the Company’s “cash” operating
income for such year, as described and quantified in the Company’s FY 2016
year-end earnings press release.









